                Case 4:19-cv-01765-YGR Document 44 Filed 09/13/19 Page 1 of 3




 1   Robert S. Green
     GREEN & NOBLIN, P.C.
 2   2200 Larkspur Landing Circle, Ste. 101
     Larkspur, California 94939
 3   Tel: (415) 477-6700
     Fax: (415) 477-6710
 4   -and-
     4500 East Pacific Coast Highway
 5   Fourth Floor
     Long Beach, California 90804
 6   Tel: (562) 391-2487
     rsg@classcounsel.com
 7
     Proposed Liaison Counsel for Plaintiffs
 8
     William B. Federman (admitted pro hac vice)
 9   FEDERMAN & SHERWOOD
     10205 N. Pennsylvania Ave.
10   Oklahoma City, OK 73120
11   Telephone: 405-235-1560
     Facsimile: 405-239-2112
12   wbf@federmanlaw.com

13   Proposed Lead Counsel for Plaintiffs
14
                                         UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16

17      SHANE MULDERRIG and RONY                        Case No.: 4:19-cv-01765-YGR
        DEVORAH, Individually and on Behalf
18      of All Others Similarly Situated,               CLASS ACTION
19                          Plaintiff,                  PLAINTIFFS’ CERTIFICATION OF
20                                                      INTERESTED PARTIES
         v.
21
         AMYRIS, INC., JOHN G. MELO, and
22       KATHLEEN VALIASEK,
23                          Defendants.
24

25

26
27

28

     Plaintiffs’ Certification
     Of Interested Parties                                              FILE NO. 4:19-cv-01765-YGR
                Case 4:19-cv-01765-YGR Document 44 Filed 09/13/19 Page 2 of 3




 1            Pursuant to Civil L.R. 3-15, the undersigned counsel of record for Lead Plaintiff Rob

 2   Jansen and Plaintiff Vincent Carbone (collectively “Plaintiffs”) certify that the following listed

 3   parties have a direct, pecuniary interest in the outcome of this case. These representations are

 4   made to enable the Court to evaluate possible disqualification or recusal:

 5            1.        Lead Plaintiff Rob Jansen;

 6            2.        Plaintiff Vincent Carbone;

 7            3.        Federman & Sherwood;

 8            4.        Green & Noblin, P.C.; and

 9            5.        A class, consisting of all those who purchased or otherwise acquired securities of

10   Amyris, Inc. between March 15, 2018 and April 11, 2019, inclusive, and who were damaged

11   thereby.

12   Dated: September 13, 2019                        Respectfully submitted,

13
                                                      /s/William B. Federman
14                                                    William B. Federman (admitted pro hac vice)
                                                      FEDERMAN & SHERWOOD
15
                                                      10205 North Pennsylvania Avenue
16                                                    Oklahoma City, Oklahoma 73120
                                                      Tel: (405) 235-1560/Fax: (405) 239-2112
17                                                    -and-
                                                      212 W. Spring Valley Road
18                                                    Richardson, TX 75081
                                                      wbf@federmanlaw.com
19

20                                                    Lead Counsel for Plaintiffs

21                                                    Robert S. Green
                                                      GREEN & NOBLIN, P.C.
22                                                    2200 Larkspur Landing Circle, Ste. 101
                                                      Larkspur, California 94939
23                                                    Tel: (415) 477-6700/Fax: (415) 477-6710
                                                      -and-
24                                                    4500 East Pacific Coast Highway
25                                                    Fourth Floor
                                                      Long Beach, CA 90804
26                                                    rsg@classcounsel.com

27                                                    Liaison Counsel for Plaintiffs

28
                                                        1
     Plaintiffs’ Certification
     Of Interested Parties                                                      FILE NO. 4:19-cv-01765-YGR
                Case 4:19-cv-01765-YGR Document 44 Filed 09/13/19 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2            I hereby certify that this document was filed through the ECF system and will be sent

 3   electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),

 4   and paper copies will be sent to those indicated as non-registered participants on Friday,

 5   September 13, 2019.

 6                                                         /s/William B. Federman
                                                           William B. Federman
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                      2
     Plaintiffs’ Certification
     Of Interested Parties                                                    FILE NO. 4:19-cv-01765-YGR
